      Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 1 of 25




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

UNITED STATES OF AMERICA,

                            Plaintiff,

 v.
                                                                      19-CR-103 JLS
SHANE GUAY,

                      Defendant.
_____________________________________


                     REPORT, RECOMMENDATION AND ORDER


              This case was referred to the undersigned by the Hon. John L. Sinatra,

Jr., in accordance with 28 U.S.C. ' 636(b)(1), for all pretrial matters and to hear and

report upon dispositive motions.



                              PRELIMINARY STATEMENT



              The defendant, Shane Guay (Athe defendant@), is charged in a multi-count

indictment with having violated Title 18 U.S.C. §§ 2251(a), 2252A(a)(2)(A),

2252A(a)(5)(B) and 2422(b) along with a forfeiture allegation. Dkt. #8. He has filed a

motion wherein he seeks suppression of the use of physical evidence seized from his

residence pursuant to a New York State search warrant and suppression of the use of

statements made by him to law enforcement personnel. Dkt. #31. The government

has filed its opposition to the defendant’s motion. Dkt. #32. Oral argument on the
       Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 2 of 25




motion was heard by this Court on February 12, 2020 and the matter was thereafter

taken under advisement.



                                                    FACTS 1

                 Sometime between November 9, 2016 and April 30, 2017, an investigation

was conducted by Detective Olivia Siekman of the Shirley, Massachusetts Police

Department, as well as by members of the Aspen, Massachusetts Police Department,

regarding the transmission of text messages and images of a pornographic nature to

multiple juvenile students, which allegedly occurred on November 6, 7 and 8, 2016, and

it was determined that these were sent by someone using certain designated Facebook

and Instagram accounts. It was further determined that the aforesaid Facebook

accounts were registered to a Shane Guay who lived in Olean, New York. As a result,

Detective Siekman forwarded the investigation case materials to Investigator John

Lombardi of the New York State Police (“NYSP”) which Investigator Lombardi received

and reviewed on May 1, 2017. On May 1, 2017, Investigator Lombardi located a

Facebook profile for “Shane Guay” which contained numerous photos (“selfies”) of a

male believed to be the defendant herein, and on May 1, 2017 this belief was validated

by Investigator Lombardi by checking the New York State Department of Motor

Vehicles’ records relating to Shane Guay of 147 North 8th Street, Olean, New York. On

September 5, 2017, in response to a subpoena, Verizon Wireless reported the



1 The facts are taken from the motion papers of the defendant and the government’s response to same as well as the
facts set forth in the Application of David J. Walsh, an Investigator with the New York State Police, dated May 31,
2018. (Defendant’s Exhibit B attached to Dkt. #31).
                                                         2
      Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 3 of 25




telephone number that was utilized in the transmission of the aforesaid pornographic

texts and images in November of 2016. This telephone number was associated with

the Facebook profile of Shane Guay.



              For reasons unknown to this Court, it appears that nothing of substance

was further conducted in the NYSP investigation until March 29, 2018 when Investigator

Lombardi conducted another Facebook search for the specific cell phone number

previously reviewed by him and determined that this cell phone number was still

associated with the Facebook profile of Shane Guay. Thereafter, in April of 2018,

Investigator Lombardi and Investigator Daniel Walsh of the NYSP, who was working in

“consultation” with Investigator Lombardi, conducted a review of the Facebook and

Instragram accounts associated with the transmission of texts and images to juvenile

victims as well as a review of Verizon records and determined that Shane Guay was the

transmitter of same. As a result, they concluded that Shane Guay, who resided at 147

North 8th Street, Olean, New York, would be in possession of “evidence relevant to the

investigation and/or bearing evidence of violations of New York Penal Law sections

263.05, 263.15, 263.16, 235.21(3) and 260.10(1)” either on his “person and/or at the

residence at 147 North 8th Street, Olean, New York.”



              Investigator Daniel Walsh submitted a sworn Application for Search

Warrant setting forth the aforesaid details of the investigation in this matter to the Hon.

Daniel Palumbo, Olean City Court Judge, on May 31, 2018, and in response to same,


                                              3
      Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 4 of 25




Judge Palumbo issued the search warrant for the search of the residence at 147 North

8th Street, Olean, New York and the seizure of computers, cell phones and other

electronic devices as well as documents and records. A search was then conducted at

147 North 8th Street, Olean, New York pursuant to that search warrant on June 5, 2018

and a number of electronic devices were seized from this residence. During the search

of the residence on June 5, 2018, Investigator Walsh and Special Agent Gamble of the

Department of Homeland Security (“HSI”) “conducted a non-custodial interview with the

defendant and thereafter continued the interrogation of the defendant at the NYSP

barracks in Olean, New York. During these interviews, the defendant allegedly

admitted that he had “inappropriate conversations with underage females on Instagram”

but that he did not “personally remember it.” He also admitted that he did “things that

[he] shouldn’t have.” He also allegedly admitted to knowingly sending pictures of his

penis to minor females as well as soliciting nude images of minor females in return.



                            DISCUSSION AND ANALYSIS



             The defendant has filed a motion seeking the suppression of all of the

physical evidence seized from his residence on June 5, 2018 pursuant to the search

warrant issued by Judge Palumbo on May 31, 2018 as well as statements made by him

during the interviews conducted by Investigator Walsh and Special Agent Gamble on

the basis that the search warrant of May 31, 2018 was invalid since the issue of

probable cause was based on “stale” information. He further argues that the


                                            4
      Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 5 of 25




government cannot rely on the “good faith doctrine” established in United States v.

Leon, 468 U.S. 897 (1984) because Investigator Walsh “misled” Judge Palumbo in that

he “omitted all of the many cases – including precedential caselaw from the Second

Circuit – finding that the passage of as little as 9 months rendered information sale.”

Dkt. #31, p. 9.



              Lastly, the defendant argues that since the search warrant was invalid, the

search conducted on June 5, 2018 at his residence was in violation of his Fourth

Amendment rights and thus the interviews of him during that search and at the NYSP

barracks constituted “fruit of a poisonous tree” and therefore, the statements made by

him during that search/interview must be suppressed. Dkt. #31, p. 5.



              A. The Fourth Amendment and the Exclusionary Rule



              Although the search warrant issued on May 31, 2018 by City Court Judge

Palumbo is a New York State warrant, it is being employed in a federal prosecution.

As a result, the determination of the legal validity of that search warrant is governed

solely by the requirements of the Fourth Amendment to the United States Constitution.

United States v. Smith, 9 F.3d 1007, 1014 (2d Cir. 1993). The question of whether the

evidence seized by state officers was obtained by an unreasonable search and seizure

is to be determined as if the search and seizure had been made by federal officers.

Preston v. United States, 376 U.S. 364 (1964).


                                             5
      Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 6 of 25




              The Fourth Amendment to the United States Constitution provides:



              The right of the people to be secure in their persons, houses,
              papers, and affects, against unreasonable searches and
              seizures, shall not be violated, and no Warrants shall issue,
              but upon probable cause, supported by Oath or affirmation,
              and particularly describing the place to be searched, and
              the persons or things to be seized.


              The decision to issue a search warrant requires answering the

“commonsense, practical question whether there is ‘probable cause’ to believe that

contraband or evidence is located in a particular place.” Illinois v. Gates, 462 U.S. 213,

230 (1983). This Amendment protects “against unreasonable searches and seizures”

but “contains no provision expressly precluding the use of evidence obtained in violation

of its commands.” Arizona v. Evans, 514 U.S. 1, 10 (1995). Caselaw has been

established that suppression of evidence is not an automatic consequence of a Fourth

Amendment violation. Instead, it must be determined whether there has been police

culpability and the potential of exclusion to deter future wrongful conduct. Herring v.

United States, 555 U.S, 135, 137 (2009); Illinois v. Gates, supra at 223; see, e.g.,

Weeks v. United States, 232 U.S. 383, 398 (1914); United States v. Calandra, 414 U.S.

338, 348 (1974). In that context, the Supreme Court has held that “the exclusionary

rule is not an individual right and applies only where ‘it results in appreciable

deterrence’.” Leon v. United States, 468 U.S. 897, 909 (1984); United States v. Janis,

428 U.S. 433, 454 (1976); Herring v. United States, supra at 141. As the Court said in


                                              6
      Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 7 of 25




Herring:


              To trigger the exclusionary rule, police conduct must be
              sufficiently deliberate that exclusion can meaningfully deter
              it, and sufficiently culpable that such deterrence is worth the
              price paid by the justice system. As laid out in our cases,
              the exclusionary rule serves to deter deliberate, reckless, or
              grossly negligent conduct, or in some circumstances
              recurring or systemic negligence.

Id. at 144.



              The exclusionary rule is applied to evidence obtained directly and indirectly

from an unlawful search and seizure. Wong Sun v. United States, 371 U.S. 471, 484-85

(1963). Suppression is not required where the connection between the illegal conduct

of the police and the discovered evidence has “become so attenuated as to dissipate the

taint.” Nardone v. United States, 308 U.S. 338, 341 (1939). The government bears the

burden of showing that a statement is sufficiently attenuated from an officer’s unlawful

conduct. Brown v. Illinois, 422 U.S. 590, 603 (1975).



              B. Validity of the Search Warrant – The Staleness Issue



              In resolving an issue of “staleness” in the context of establishing legal

probable cause for the issuance of a search warrant, the Court of Appeals for the

Second Circuit has provided the following guidance:




                                             7
      Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 8 of 25




             In determining whether probable cause exists, the
             magistrate is required to assess whether the information
             adduced in the application appears to be current, i.e., true at
             the time of the application, or whether instead it has become
             stale.

             [T]he principal factors in assessing whether or not the
             supporting facts have become stale are the age of those facts
             and the nature of the conduct alleged to have violated the law.
             Where the supporting affidavits present a picture of continuing
             conduct or an ongoing activity, as contrasted with isolated
             instances of illegal acts, the passage of time between the last
             described act and the presentation of the application becomes
             less significant.

             United States v. Martino, 664 F.2d 860, 867 (2d Cir. 1981),
             cert. denied, 458 U.S. 1110, 73 L.Ed. 1373, 102 S.Ct. 3493
             (1982). In investigations of ongoing narcotics operations,
             we have held that intervals of weeks or months between the
             last described act and the application for a warrant did not
             necessarily make the information stale. See, e.g., id. (22
             days); United States v. Fama, 758 F.2d 834, 838 (2d
             Cir.1985) (5 weeks); United States v. Rowell, 903 F.2d 899,
             903 (2d Cir.1990) (18 months).

Rivera v. United States, 928 F.2d 592, 602 (2d Cir. 1991).


             Because all of the arguments raised in the government’s response to the

defendant’s motion, as well as that information that was presented by Investigator Walsh

in his Application submitted to Judge Palumbo, are so clearly addressed in the Second

Circuit Court of Appeals decision in United States v. Raymondo, 780 F.3d 105 (2d Cir.),

cert. denied 137 S. Ct. 433 (2015), I have deliberately sacrificed brevity by setting forth

that Court’s analysis at length wherein the Court stated:



             In particular, we may conclude that a warrant lacks probable
             cause where the evidence supporting it is not “sufficiently

                                            8
Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 9 of 25




      close in time to the issuance of the warrant” that “probable
      cause can be said to exist as of the time of the search ”—
      that is, where the facts supporting criminal activity have
      grown stale by the time that the warrant issues. Wagner, 989
      F.2d at 75 (emphasis added). The law recognizes “no bright-
      line rule for staleness,” Walczyk v. Rio, 496 F.3d 139, 162
      (2d Cir.2007), which must instead be evaluated “on the basis
      of the facts of each case,” United States v. Martino, 664
      F.2d 860, 867 (2d Cir.1981). The two critical factors in
      determining staleness are the age of the facts alleged and
      the “nature of the conduct alleged to have violated the law.”
      United States v. Ortiz, 143 F.3d 728, 732 (2d Cir.1998)
      (internal quotation marks omitted). Where the affidavit
      “establishes a pattern of continuing criminal activity,” such
      that “there is reason to believe that the cited activity was
      probably not a one-time occurrence,” the passage of time
      between the last alleged event and the warrant application is
      less significant. Wagner, 989 F.2d at 75.
      We have recognized that the determination of staleness in
      investigations involving child pornography is “unique.” United
      States v. Irving, 452 F.3d 110, 125 (2d Cir.2006). Because “it
      is well known that images of child pornography are likely to
      be hoarded by persons interested in those materials in the
      privacy of their homes,” evidence that such persons
      possessed child pornography in the past supports a
      reasonable inference that they retain those images—or have
      obtained new ones—in the present. Id. (internal quotation
      marks omitted); see also United States v. Vosburgh, 602
      F.3d 512, 528 (3d Cir.2010) (“[P]ersons with an interest in
      child pornography tend to hoard their materials and retain
      them for a long time.”); United States v. Gourde, 440 F.3d
      1065, 1072 (9th Cir.2006) (“Collectors act like pack rats ... [,]
      rarely, if ever, dispos[ing] of their sexually explicit materials.”)
      (internal quotation marks omitted). Crucially, however, the
      value of that inference in any given case depends on the
      preliminary finding that the suspect is a person “interested
      in” images of child pornography. The “alleged ‘proclivities' of
      collectors of child pornography,” that is, “are only relevant if
      there is probable cause to believe that [a given defendant] is
      such a collector.” United States v. Coreas, 419 F.3d 151,
      156 (2d Cir.2005) (emphasis added).
                                        9
Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 10 of 25




       Federal courts including this one have historically inferred
       that a suspect is a “collector” of child pornography, likely to
       hoard illicit images, based on a number of factors. They
       have done so given a suspect's admission or other evidence
       identifying him as a “pedophile.” See, e.g., Irving, 452 F.3d
       at 125 (finding no staleness where suspect “admitted he was
       a convicted pedophile,” id. at 115); United States v. Harvey,
       2 F.3d 1318, 1323 (3d Cir.1993) (finding no staleness where
       affidavit “provided ample information that [suspect] was a
       pedophile”). They have done so in light of information that
       the suspect paid for access to child pornography. See, e.g.,
       United States v. Frechette, 583 F.3d 374, 379 (6th Cir.2009)
       (finding no staleness where suspect purchased $79.95
       website subscription); Gourde, 440 F.3d at 1072 (finding that
       suspect “fit the collector profile because he joined a paid
       subscription website dedicated to child pornography”);
       United States v. Payne, 519 F.Supp.2d 466, 477–78
       (D.N.J.2007), aff'd, 394 Fed.Appx. 891 (3d Cir.2010) (finding
       no staleness where suspect purchased “paid subscription”).
       And they have done so where the suspect had an extended
       history of possessing or receiving pornographic images.
       See, e.g., *115 United States v. Pappas, 592 F.3d 799, 802–
       03 (7th Cir.2010) (finding no staleness where suspect
       received eleven pornographic mailings over two months);
       United States v. Allen, 625 F.3d 830, 842–43 (5th Cir.2010)
       (finding no staleness where suspect had history of trading
       child pornography); United States v. Cox, 190 F.Supp.2d
       330, 334 (N.D.N.Y.2002) (finding no staleness where
       suspect “received numerous images of child erotica and
       child pornography over an almost three-year period”)


                                   *        *   *


       By contrast, to establish probable cause in this case, where
       the agents applied for a warrant on the basis of nine-month-
       old evidence, it was not enough simply to show that the
       suspect had at some point accessed thumbnails of child
       pornography. It was necessary to show that he accessed
       them in circumstances sufficiently deliberate or willful to
                                       10
     Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 11 of 25




              suggest that he was an intentional “collector” of child
              pornography, likely to hoard those images—or acquire new
              ones—long after any automatic traces of that initial incident
              had cleared. No such propensity-raising circumstances are
              present in the record.


                                          *     *    *


              [A]bsent any indicia that the suspect was a collector of child
              pornography likely to hoard pornographic files, we hold that
              a single incident of access does not create a fair probability
              that child pornography will still be found on a suspect's
              computer months after all temporary traces of that incident
              have likely cleared. We thus conclude that the warrant
              issued in this case was not supported by probable cause.


Id. at 114-115, 116-117.


              The statements of Investigator Walsh in his Application for the search

warrant that “the ability of forensic examiners to recover files from a computer, even

those deleted by a user, impacts a court’s staleness analysis, since evidence on a

computer is recoverable months or years after it has been downloaded, deleted or

viewed and the age of the information supporting a warrant is increasingly irrelevant

when the object searched is stored on a computer” because “the long memory of

computer hard drives, the evidence of a crime is still likely stored on a computer’s hard

drive, even after a perpetrator tires to delete it, was not sufficient to establish probable

cause for the issuance of the search warrant in question.” (Application of Daniel Walsh,




                                              11
     Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 12 of 25




sworn to May 31, 2018, p. 26, ¶ K).    Dkt. #31-1.   As Judge Arcara ruled in United

States v. Coon, WL 1871165 (WDNY 2011):

              However, the ability to recover deleted computer files does
              not, without more, support probable cause to search a
              residence. There also must be probable cause to believe
              that the computer will be located at the residence at the time
              of the search. Ordinarily, where the time between the
              downloading of the pornography and the search of the
              residence is relatively brief, it is easy to infer that the
              computer is still at the location where the pornography was
              downloaded. The shorter the time between those two
              events, the stronger the inference. Conversely, as more time
              passes between the initial download and the search of the
              residence, the more attenuated probable cause becomes.


See also United States v. Ohlson, 2012 WL 913037 (WDNY 2012).


              In applying the guidance set forth in Raymondo, I find that the sending of

texts and images of a pornographic nature to multiple juvenile students on three

separate days, i.e., November 6, 7 and 8, 2016, by the defendant were isolated

instances and were insufficient to establish probable cause on May 31, 2018, some

eighteen months later, that evidence of child pornography would be found in the

residence of the defendant at 147 North 8th Street, Olean, New York because that

information was “stale” as a matter of law.    The May 31, 2018 sworn Application of

Investigator Walsh fails to establish that:




                                              12
     Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 13 of 25




       1. the defendant was an admitted pedophile;

       2. the defendant “paid for access to child pornography;

       3. the defendant “purchased a website subscription dedicated to child

          pornography;

       4. the defendant “had an extensive history of possessing or receiving

          pornographic images;”

       5. the defendant “received numerous images of child pornography over an

          “extended period of time or as part of “continuous activity;”

       6. the defendant was “an intentional ‘collector’ of child pornography” and “likely

          to hoard” images of child pornography “or acquire new ones – long after any

          automatic traces of” the images and texts of November 6, 7 and 8, 2018.



              In total, the Application for the search warrant dated May 31, 2018 failed

to establish “propensity-raising circumstances” that the defendant was an intentional

collector of child pornography or involved in child pornography on a “continuous” basis.

Raymondo, Id.



              The transmissions of November 6, 7 and 8, 2018 do not by themselves

“create a fair probability that child pornography“ would still be found in the residence of

the defendant or on his electronic devices some eighteen months later.       As a result,

the search warrant issued by Judge Palumbo on May 31, 2018 was not supported by

probable cause and therefore did not comport with the requirements of the Fourth


                                             13
      Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 14 of 25




Amendment to the United States Constitution. It is therefore recommended that the

defendant’s motion to suppress the use of the physical evidence seized from his

residence on June 6, 2018 be granted.




              C. The Statements of the Defendant




              The defendant seeks to suppress the “oral evidence obtained from him as

a result of the June 6, 2019 search warrant” because the defendant “was also

interrogated after the search and those statements must be suppressed.” Dkt. #31, p.

3.   However, he does not state what statements he allegedly made to police that

should be suppressed. The government states that the interrogation of the defendant

occurred “during the search warrant execution” and that “Investigator Daniel Walsh and

HSI Special Agent Katherine Gamble conducted a non-custodial interview with the

defendant at the NYSP barracks in Olean, New York.” Allegedly, the defendant made

certain statements regarding the transmission of texts and images of minor females

exposing their breasts and vaginas (between the ages of 14 and 16) via Instagram in

the November/December 2017 time frame.” He also allegedly admitted that “he last

exchanged nude images with minor females in the December 2017/January 2018 time

frame and told agents that he knew that it was wrong to exchange nude images with

minor females and that “he was the user of the” accounts and “the e-mal address

associated with these accounts” by which the transmissions were made and received.

Dkt. #32, p. 3.

                                          14
        Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 15 of 25




                   The issue in the defendant’s motion to suppress his alleged statements is

not a Miranda issue. 2 Rather, it is an issue that must be resolved in the context of the

“fruit of the poisonous tree” doctrine as discussed in the landmark case of Wong Sun v.

United States, 371 U.S. 471 (1963) wherein the Supreme Court stated:

                   In order to make effective the fundamental constitutional
                   guarantees of sanctity of the home and inviolability of the
                   person, Boyd v. United States, 116 U.S. 616, 6 S.Ct. 524, 29
                   L.Ed. 746, this Court held nearly half a century ago that
                   evidence seized during an unlawful search could not
                   constitute proof against the victim of the search. Weeks v.
                   United States, 232 U.S. 383, 34 S.Ct. 341, 58 L.Ed. 652.
                   The exclusionary prohibition extends as well to the indirect
                   as the direct products of such invasions. Silverthorne
                   Lumber Co. v. United States, 251 U.S. 385, 40 S.Ct. 182, 64
                   L.Ed. 319. Mr. Justice Holmes, speaking for the Court in that
                   case, in holding that the Government might not make use of
                   information obtained during an unlawful search to subpoena
                   from the victims the very documents illegally viewed,
                   expressed succinctly the policy of the broad exclusionary
                   rule:
                   ‘The essence of a provision forbidding the acquisition of
                   evidence in a certain way is that not merely evidence so
                   acquired shall not be used before the Court but that it shall
                   not be used at all. Of course this does not mean that the
                   facts thus obtained become sacred and inaccessible. If
                   knowledge of them is gained from an independent source
                   they may be proved like any others, but the knowledge
                   gained by the Government's own wrong cannot be used by it
                   in the way proposed.’ 251 U.S. at 392, 40 S.Ct. at 183.
                   The exclusionary rule has traditionally barred from trial
                   physical, tangible materials obtained either during or as a
                   direct result of an unlawful invasion. It follows from our
                   holding in Silverman v. United States, 365 U.S. 505, 81 S.Ct.
                   679, 5 L.Ed.2d 734, that the Fourth Amendment may protect
                   against the overhearing of verbal statements as well as
                   against the more traditional seizure of ‘papers and effects.’

2   Miranda v. Arizona, 384 U.S. 436 (1966).
                                                15
     Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 16 of 25




              Similarly, testimony as to matters observed during an
              unlawful invasion has been excluded in order to enforce the
              basic constitutional policies. McGinnis v. United States, 1
              Cir., 227 F.2d 598.

Id. at 484-485. See also United States v. Bershchansky, 788 F.3d 102, 112 (2d.Cir.

2015).




              Since the exclusionary rule is applied to evidence obtained directly and

indirectly from an unlawful search and seizure, the defendant does have a legal basis

for seeking suppression of his alleged statements made to Investigator Walsh and

Special Agent Gamble “during the search warrant execution” and the non-custodial

interview of the defendant at the NYSP barracks in Olean, New York” on June 6, 2019.

In its responding papers, the government has admitted that some interrogation of the

defendant was conducted by Investigator Walsh and Special Agent Gamble “during the

search warrant execution.” Dkt. #32, p. 3. Since I have concluded that the search

warrant was invalid for the aforesaid reasons, the search of the defendant’s residence

was in violation of the defendant’s Fourth Amendment rights. The interrogation of the

defendant was certainly an indirect result, if not a direct result, of the illegal entry into his

residence, and as such, the results of that interrogation, i.e., the statements of the

defendant, are subject to suppression. Wong Sun , supra. However, there still

remains the question of whether the statements of the defendant allegedly obtained

from the defendant while he was interrogated at the NYSP barracks in Olean, New York

should also be suppressed in accordance with the exclusionary rule. The parties have


                                               16
     Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 17 of 25




failed to provide this Court with a timeline as to when the interrogation of the defendant

began “during the execution of the search warrant” and how long that interrogation

lasted in an uninterrupted form. Secondly, the Court has not been made aware of how

much time elapsed between the interrogation of the defendant at his residence and

when he was subsequently interrogated at the NYSP barracks in Olean, New York.

Also, the government has not presented anything, as is its burden, to establish facts

that would be sufficient for this Court to rule that the statements made by the defendant

while at the NYSP barracks were sufficiently attenuated from the illegal search and

seizure conducted at his residence. See Brown v. Illinois, 422 U.S. 590, 603 (1975).

As a result, it is reasonable to conclude that the statements made by the defendant in

response to law enforcement interrogation at this residence and at the NYSP barracks

in Olean, New York were the indirect result, if not direct result, of the illegal entry into his

residence and the illegal search of that residence without any attenuation having

occurred. Therefore, it is recommended that the statements or admissions made by

the defendant as a result of the execution of the invalid search warrant be considered

“fruits of the poisonous tree” and therefore not admissible against him as evidence at

trial and his motion to suppress such evidence be granted.



              D. The Good Faith Doctrine Under Leon Is Not Applicable


              In United States v. Leon, 468 U.S. 897 (1984), the Supreme Court held

that even though a search warrant is deemed to have lacked probable cause for its

issuance, the exclusionary rule does not require the suppression of evidence seized

                                              17
     Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 18 of 25




pursuant to that warrant so long as law enforcement officers were acting in good faith in

executing that warrant. See also United States v. Falso, 544 F.3d 110, 125 (2d Cir.

2008); United States v. Cancelmo, 64 F.3d 804, 807-08 (2d Cir. 1995). However, as

the Second Circuit Court of Appeals has stated:


              It bears emphasis, however, that the good faith exception
              requires a sincerely held and objectively reasonable belief
              that the warrant is based on a valid application of the law to
              all the known facts. Good faith is not a blanket excuse for
              any police behavior. A warrant is not a general hunting
              license, nor is it a mantle of omnipotence, which cloaks its
              holders in the King’s power to “do no wrong.” And perhaps
              most important, it is not an excuse if the police are not frank
              with the magistrate in proceedings to obtain the warrant –
              proceedings that are typically ex parte. See Franks v.
              Delaware, 438 U.S. 154, 155-56, 98 S.Ct. 2674, 2676-77, 57
              L.Ed.2d 667 (1978).

United States v. Reilly, 76 F.3d 1271, 1273 (2d Cir. 1996).



              It has become axiomatic that when law enforcement agents “exhibit

‘deliberate,’ ‘reckless,’ or ‘grossly negligent’ disregard for Fourth Amendment rights, the

deterrent value of exclusion is strong and tends to outweigh the resulting costs.”

Davis v. United States, 564 U.S. 229, 238 (2001); Herring, supra at 145; United States

v. Raymondo, supra at 117-118; United States v. Stokes, 733 F.3d 438, 443 (2d Cir.

2013). When law enforcement officers knowingly mislead a judge in seeking the

issuance of a search warrant, the good faith doctrine under Leon is inapplicable and

suppression of evidence is an appropriate remedy. Leon, supra at 923; Davis, supra at

237; United States v. Clark, 638 F.3d 89, 100 (2d Cir. 2011); Stokes, supra at 443.


                                            18
     Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 19 of 25




              In the case at bar, I find that Investigator Walsh knowingly “mislead” Judge

Palumbo in seeking a search warrant for the defendant’s residence and the seizure of

evidence in that residence. This misleading by Investigator Walsh is clearly

established in his sworn Application of May 31, 2018 by reason of the fact that he was

aware of and concerned with the issue of “staleness” wherein he stated: “I further

acknowledge that the temporal proximity of this application and the evidence supporting

probable cause may arouse the issue of staleness.” (Application for Search Warrant,

p. 23, ¶ 1). Dkt. #31-1. In his efforts to convince Judge Palumbo that “staleness” was

not a prohibiting factor preventing a finding of probable cause for the issuance of the

search warrant, he cites the holdings of cases decided by the Eight and Ninth Circuit

Courts of Appeals as well as United States District Courts in New Hampshire and

Maryland and a New York State Appellate Division, Second Department decision.

(Application for Search Warrant, pp. 24-26, ¶s (e), (f), (g), (h), (i), (j)). Dkt. #31-1.

Admittedly, he did cite two United States District Court cases, one from the Southern

District of New York and the other from the Northern District of New York. However, a

reading of those decisions clearly establishes that the facts and circumstances in each

case were distinguishable from the facts in this case in that both cases involved a

“hoarder” and/or “collector” of child pornography, whereas, the defendant herein, has

not been shown to be either of those.




                                              19
     Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 20 of 25




              The most damning evidence of misleading is the fact that Investigator

Walsh knowingly failed to advise Judge Palumbo of the contrary decisions of the

Second Circuit Court of Appeals on the issue of “staleness” and the two decisions of the

Hon. Richard J. Arcara, all of which were a matter of record prior to May 31, 2018 and

easily retrievable on Westlaw. See Rivera v. United States, 928 F.2d 592 (2d Cir.

1991); United States v. Raymondo, 780 F.3d 105 (2d Cir.), cert. denied 137 S.Ct. 433

(2015) and the cases cited therein; United States v. Coon, 2011 WL 1871165 (WDNY

2011); United States v. Ohlson, 2012 WL 913037 (WDNY 2012).



              His citing of Eight and Ninth Circuit cases in support of his warrant

application was of no legal value to Judge Palumbo in making his decision as to

whether probable cause existed for the issuance of the search warrant and does not

provide a sound legal basis for applying the “good faith doctrine” under Leon. In order

for law enforcement officers to rely on judicial precedent in claiming the “good faith

exception” under Leon, that judicial precedent must be “binding” and the Second Circuit

Court of Appeals has interpreted “binding” precedent as being decisions of the United

States Supreme Court or the Second Circuit Court of Appeals and it does not consider

the decisions of other circuits to be “binding.” United States v. Aguiar, 737 F.3d 251,

260-261 (2d Cir. 2013), cert. denied 574 U.S. 959 (2014); see also S.E.C. v. Dorozhko,

574 F.3d 42, 46 (2d Cir. 2009).




                                            20
     Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 21 of 25




              The deliberate omission of the Second Circuit Court of Appeals decisions

and the decisions of Judge Arcara deprived Judge Palumbo of a complete

understanding of the law on “staleness” in determining whether probable cause existed

for the issuance of the search warrant for defendant’s residence. This deliberate

omission constitutes a knowing misleading of the judge on this very crucial issue

involving the defendant’s Fourth Amendment rights. It is certainly reasonable to

conclude that had Judge Palumbo been made aware of this Second Circuit caselaw, he

would have ignored those cases cited by Investigator Walsh and not issue the search

warrant based on the issue of staleness.



              It is also pointed out that the government has acknowledged in its

response to the defendant’s motion to suppress that Investigator Walsh had pertinent

information relating to the issue of “staleness” that he did not include in his Application

for the Search Warrant. More specifically, the government states the following:



              On April 17, 2018, an Investigator in Georgia sent the
              defendant an e-mail requesting to speak with him about the
              matter and the defendant responded, via e-mail, “I was going
              through rough times and was saying things that were stupid.
              It was a massive mistake and I regret it.” In June of 2018,
              HSI received information from the New York State Police
              (NYSP) that the defendant was also engaging in sexual
              chats—including sending images of his penis—with
              approximately fifteen females in the sixth grade attending the
              Ayer/Shirley Middle School in Massachusetts. Based on
              this information on June 5, 2018, the NYSP and HSI
              executed a search warrant at the defendant’s residence in
              Olean, New York.


                                             21
     Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 22 of 25




Dkt. #32, p. 2.



              However, an important part of the defendant’s response to the Georgia

investigator has been left out of the aforementioned quote as it relates to the issue of

“staleness.” This is made evident by the e-mail response of the defendant to the

Georgia investigator which appears in Exhibit C attached to his motion to suppress,

Dkt. #31-1, p. 36, wherein he begins by stating:


              I have deleted everything social media wise.

              Anything that has happened is over with.



              This responsive statement of the defendant would certainly be relevant to

the question of whether the defendant had any evidence of child pornography on his

devices on May 31, 2018 and whether he could validly be described as a “collector” or

“hoarder” of child pornography. In any event, it is information that should have been

made known by Investigator Walsh in his Application to Judge Palumbo. I deem that

failure to be a deliberate act as part of the misleading of Judge Palumbo by Investigator

Walsh.



              The language of the Second Circuit Court of Appeals in its decision in

United States v. Bershchansky is quite apropos to the conduct of Investigator Walsh in

applying for the search warrant by substituting Investigator Walsh’s name for that of

Special Agent Raab wherein the court stated:

                                            22
     Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 23 of 25




              We underscore that Raab was the agent who prepared the
              warrant. Because Raab was also the effectuating officer,
              he cannot now claim that he reasonably relied on the
              deficient warrant he submitted. See Groh, 540 U.S. at 564,
              124 S.Ct. 1284 (2004). (“Moreover, because petitioner
              himself prepared the invalid warrant, he may not argue that
              he reasonably relied on the Magistrate’s assurance that the
              warrant contained an adequate description of the things to
              be seized and was therefore valid.”).

Id. at 114.

              Therefore, it is recommended that the government’s invocation of the

“good faith doctrine” be rejected and the exclusionary rule be applied.



                                     CONCLUSION



              Based on the foregoing, it is hereby recommended that the defendant’s

motion to suppress the evidence seized from his residence on June 5, 2018 be granted

and further that the use of any statements made by him to law enforcement agents

during the execution of the search warrant and in response to police interrogation at the

NYSP barracks in Olean, New York on June 5, 2018 be suppressed.



              It is hereby ORDERED pursuant to 28 U.S.C. ' 636(b)(1) that:



              This Report, Recommendation and Order be filed with the Clerk of the

Court.



                                           23
      Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 24 of 25




               ANY OBJECTIONS to this Report, Recommendation and Order must be

 filed with the Clerk of this Court within fourteen (14) days after receipt of a copy of this

 Report, Recommendation and Order in accordance with the above statute,

 Fed.R.Crim.P. 58(g)(2) and Local Rule 58.2.



               The district judge will ordinarily refuse to consider de novo, arguments,

 case law and/or evidentiary material which could have been, but were not presented to

 the magistrate judge in the first instance. See, e.g., Patterson-Leitch Co., Inc. v.

 Massachusetts Municipal Wholesale Electric Co., 840 F.2d 985 (1st Cir. 1988).

 Failure to file objections within the specified time or to request an extension of

 such time waives the right to appeal the District Judge's Order. Thomas v. Arn,

 474 U.S. 140 (1985); Wesolek, et al. v. Canadair Ltd., et al., 838 F.2d 55 (2d Cir.

 1988).



              The parties are reminded that, pursuant to Rule 58.2 of the Local Rules for

the Western District of New York, "written objections shall specifically identify the

portions of the proposed findings and recommendations to which objection is made and




                                               24
      Case 1:19-cr-00103-JLS-HKS Document 38 Filed 04/02/20 Page 25 of 25




the basis for such objection and shall be supported by legal authority." Failure to

comply with the provisions of Rule 58.2, or with the similar provisions of

Rule 58.2 (concerning objections to a Magistrate Judge's Report,

Recommendation and Order), may result in the District Judge's refusal to

consider the objection.



DATED:       Buffalo, New York
             April 2, 2020


                                         S/ H. Kenneth Schroeder, Jr.
                                         H. KENNETH SCHROEDER, JR.
                                         United States Magistrate Judge




                                           25
